         Case 1:20-cv-00558-VEC Document 20-2 Filed 03/13/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


TULSI GABBARD and TULSI NOW, INC.,

                           Plaintiffs,

               v.                                         Civil Action No. 20-cv-558

HILLARY RODHAM CLINTON,

                           Defendant.


           DECLARATION OF GLORIA K. MAIER IN SUPPORT OF
               DEFENDANT HILLARY RODHAM CLINTON’S
   MOTION TO DISMISS THE COMPLAINT FOR FAILURE TO STATE A CLAIM

I, Gloria K. Maier, hereby declare as follows:

       1.      I am an attorney at the law firm of Williams & Connolly LLP, counsel of record

for defendant Hillary Rodham Clinton. I have personal knowledge of the facts set forth in this

declaration, and make this declaration in support of Hillary Rodham Clinton’s motion to dismiss

the complaint for failure to state a claim.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of an audio recording of the

Campaign HQ With David Plouffe podcast, dated Oct. 17, 2019.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of an excerpt from Rep.

Gabbard’s official campaign website, entitled “Meet Tulsi Gabbard.” This screenshot was taken

on March 13, 2020.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of a press release from Rep.

Gabbard’s official congressional website, dated January 25, 2017, entitled “Congresswoman Tulsi

Gabbard Returns from Syria with Renewed Calls: End Regime Change War in Syria Now.”
        Case 1:20-cv-00558-VEC Document 20-2 Filed 03/13/20 Page 2 of 4



       5.     Attached hereto as Exhibit 4 is a true and correct copy of excerpts from Rep.

Gabbard’s official Twitter account. These screenshots were taken on March 13, 2020.

       6.     Attached hereto as Exhibit 5 is a true and correct copy of an NBC News online

article dated February 2, 2019, entitled “Russia’s propaganda machine discovers 2020 Democratic

candidate Tulsi Gabbard.”

       7.     Attached hereto as Exhibit 6 is a true and correct copy of an article from The

Atlantic, dated September 5, 2019, entitled “The Enduring Mystery of Tulsi Gabbard.”

       8.     Attached hereto as Exhibit 7 is a true and correct copy of an article from The New

York Times, dated October 13, 2019, entitled “Left Scratches Its Head and Far Right Swoons at

Gabbard Campaign.”

       9.     Attached hereto as Exhibit 8 is a true and correct copy of a transcript of the October

15, 2019 Democratic Debate, as published by the Washington Post on October 16, 2019.

       10.    Attached hereto as Exhibit 9 is a true and correct copy of a fundraising message

from Tulsi Gabbard on the actblue.com fundraising platform, which was linked from an October

20, 2019 Twitter post by Rep. Gabbard. This screenshot was taken on March 13, 2020.

       11.    Attached hereto as Exhibit 10 is a true and correct copy of a message, dated October

19, 2019, posted by Tulsi Gabbard on her official campaign website, entitled “Hillary Clinton –

why don’t you join the race?” and seeking donations.




                                                2
Case 1:20-cv-00558-VEC Document 20-2 Filed 03/13/20 Page 3 of 4
        Case 1:20-cv-00558-VEC Document 20-2 Filed 03/13/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2020, I caused to be filed electronically the foregoing

Declaration Of Gloria K. Maier In Support Of Defendant Hillary Rodham Clinton’s Motion To

Dismiss The Complaint For Failure To State A Claim with the Clerk of the Court using the

CM/ECF system which will send notification of such filing to all counsel of record in this matter

who are on the CM/ECF system.

                                                                   s/ David E. Kendall
                                                                   David E. Kendall




                                               4
